Citation Nr: 1307510	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.

2.  Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had periods of active duty training from 1982 to 1984.  He served on active duty from March 1985 to July 1988, February 1990 to October 2000, and March 2003 to March 2004.  

This appeal came before the Board of Veterans' Appeals (Board) from a decision of April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In October 2008 the Veteran provided testimony at a hearing before a Decision Review Officer of the Huntington RO.  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

When the case was before the Board in June 2009, it was decided in part and remanded in part.  


FINDINGS OF FACT

1.  The Veteran's spina bifida occulta is a congenital defect.

2.  Bilateral hearing loss disability was found on entrance onto active duty; it did not undergo a permanent increase in severity during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spina bifida occulta have not been met. 
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).

2.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant notice by letters dated in September 2005 and April 2006.  Although the Veteran was not provided complete notice before the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the originating agency has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained a probative medical opinion as to whether the hearing loss was aggravated during service, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Spina Bifida Occulta

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

The Veteran was diagnosed with "spina bifida - a developmental anomaly" in June 2005.  See June 2005 VA examination record.  Pursuant to the Board's remand directive, the Veteran's claims folder was reviewed by a VA physician in June 2010.  She opined that the Veteran's spina bifida occulta is a developmental defect rather than a disease process.  There is no contrary medical opinion of record.  

The Board has considered the Veteran's statements; however, whether the claimed disability is a disease or defect is a medical question that the Veteran, as a lay person, is not competent to answer.  As discussed above, the medical evidence shows that it is a defect for which service connection is precluded.  Accordingly, this claim must be denied.
 
Hearing Loss

A January 1982 enlistment examination report indicates that audiometric testing  revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
25
40
50
LEFT
20
30
25
40
40

Examination revealed slight redness of the ear drums.  The Veteran was given a "hearing and ears" profile of 2.  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). 

An August 1982 record indicates that audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
30
LEFT
35
35
30
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The record reflects the Veteran's history of ear infection in the left ear one month earlier.  The examiner noted that the Veteran was congested at the time of the hearing test.  Examination revealed clear ear canals.  The examiner diagnosed the Veteran with slight/mild conductive hearing loss.  


A March 1983 "discharge to Reserve" examination record indicates that audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
30
30
LEFT
35
45
40
45
50

The examiner found no change from the entry audiogram.  The Veteran denied a history of hearing loss.  

A September 1989 Army enlistment examination record reflects the Veteran's negative history as to hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
15
15
15
15
20

A February 1993 "pre-commission" examination record reflects the Veteran's negative history as to hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
20
LEFT
30
20
10
20
15

The record indicates that the audiometry was conducted following exposure in noise duties.  

December 1999 examination records reflect the Veteran's negative history as to hearing loss.  The Veteran did report a 10 day history of left ear pain, which had been resolving "of late."  He also reported a feeling of fluid in the ear.  Examination revealed resolving otitis media with effusion in the left ear.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
25
40
LEFT
35
35
30
20
25

The examiner diagnosed the Veteran with mild hearing loss in both ears.  

A January 2000 audiogram indicates that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
30
LEFT
35
35
30
25
30

The Veteran was diagnosed with slight/mild conductive hearing loss.  The record notes that the Veteran was congested at the time of the test.  Imittance results showed bilateral negative middle ear pressure and elevated acoustic reflex thresholds.  See August 2010 VA examination record.  

An August 2002 audiogram indicates that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
25
LEFT
15
20
10
20
20

The record reflects the Veteran's history of intermittent, protected noise exposure and mild hearing loss from the military.  

A May 2006 private audiogram reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
30
40
LEFT
25
30
15
25
35

The record reflects the Veteran's history of intermittent, protected noise exposure and minor hearing loss from the military.  

A July 2006 audiological record reveals the Veteran's history of hearing loss for "some time."  The Veteran also reported recurrent ear infections as a child.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
40
55
LEFT
35
40
15
35
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner diagnosed the Veteran with bilateral mixed hearing loss and irregular tracings on tympanometry.  

An August 2010 VA examination record reflects the Veteran's history of bilateral high frequency hearing loss and ear infections as a child and adult.  The Veteran reported that he had "PE tubes" placed in the ear drums two years earlier.  The examiner indicated review of the record, noting the determination that "no permanent change was evidence throughout [the Veteran's] military career" and that the July 2006 audiological evaluation revealed bilateral mixed hearing loss with irregular tympagram consistent with the Veteran's history of otitis media.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
25
15
LEFT
50
45
30
35
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.  Otoscopy showed occluded "pe tube" in the right ear and a perforated tympanic membrane in the left ear.  Imittance results were consistent with bilateral middle ear disorders.  

The examiner reported that the Veteran did not have "hearing loss" as defined by VA in the right ear.  The examiner indicated that there was a conductive overlay present, however.  The examiner further reported that the Veteran had low-to-mid frequency conductive hearing loss in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was permanently aggravated by military noise exposure.  The examiner indicated that the hearing loss was most likely caused by a bilateral middle ear condition that preexisted service.  The examiner explained that the Veteran entered service with a bilateral hearing loss of configuration and degree consistent with bilateral middle ear disorder.  The examiner added that the finding of slight redness of the eardrums at enlistment and the histories of childhood ear infections were consistent with this finding.  The examiner determined that the audiology exam showed no evidence of any high-frequency sensorineural hearing loss of noise-induced configuration.  Instead, the configuration and nature of the hearing loss were consistent with an etiology of bilateral middle ear disorders since childhood.  The examiner added that the audiological data showed no evidence that the bilateral hearing sensitivity or bilateral middle ear condition were permanently aggravated by service noise exposure or undue exposure to inclement weather or other conditions which would have aggravated a sinus or allergy condition that in turn would have aggravated the bilateral middle ear disorder.  The examiner noted that the Veteran was treated for an episode of otitis media in December 1999.  The examiner determined that the majority of the military audiograms showed relatively stable bilateral hearing sensitivity with minor temporary fluctuations, however, which the examiner found were a hallmark of the ear condition which preexisted service.  

The Board acknowledges that the Veteran contends that bilateral hearing loss originated during service.  The Board also acknowledges that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  However, in this case, the Veteran was found to have bilateral hearing loss disability on the examination for entrance onto active duty.  The report of the January 1982 entrance examination reflects audiometric findings that meet the definition of hearing loss disability under 38 C.F.R. § 3.385 and the assignment of a "2" for hearing.  Moreover, the 2010 VA examiner has opined that the audiometric findings at entry are indicative of preexisting hearing loss.  Accordingly, the Board concludes that bilateral hearing loss disability existed prior to the Veteran's entrance onto active duty..

With respect to the question of aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  

The Board acknowledges that the Veteran and his spouse have reported that the Veteran exhibited diminishing hearing acuity during and since service.  The Board further acknowledges that some of the audiometric reports dating during service show a higher pure tone thresholds than those shown at entrance.  The audiometric reports dating during and since service reveal fluctuating puretone thresholds at each decibel level, however, and other audiometric reports, to include those dating in 2002 and May 2006, show an improvement in hearing acuity when compared to hearing acuity at entry.  Furthermore, a VA audiologist has described the Veteran's hearing acuity during service as "relatively stable" with only "temporary fluctuations" during service and has opined that there was no permanent aggravation during service.  Although the Veteran and his spouse are competent to report that the Veteran exhibited increased hearing loss during service, the probative value of these histories is outweighed by the contradictory evidence that the Veteran's hearing acuity was "stable" during service, particularly the service audiometric reports which do not show progressively diminishing hearing acuity during service.   

Accordingly, the Board concludes that the preponderance of the evidence establishes that the Veteran's pre-existing bilateral hearing loss disability underwent no permanent increase in severity during service or as a result of service.


ORDER

Service connection for spina bifida occulta is denied.

Service connection for bilateral hearing loss disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


